Citation Nr: 0530417	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to an increased disability rating in excess of 40 
percent for service-connected chronic lumbar syndrome with 
degenerative disc disease and lumbar strain.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran served in the Mississippi Army National Guard 
from August 1971 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A Notice of Disagreement was received 
in November 2003.  A Statement of the Case was issued in 
April 2004.  A timely appeal was received in May 2004.  

This case has been advanced on the docket. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected low back disability is not 
productive of unfavorable ankylosis of the lumbar spine; 
ankylosis of the entire thoracolumbar spine; incapacitating 
episodes requiring doctor ordered bed rest for six weeks or 
more per year; or mild incomplete sciatic nerve paralysis.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
40 percent for chronic lumbar syndrome with degenerative disc 
disease and lumbar strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289 through 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235 to 5243 and 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in June 2003, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his or her 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The VCAA letter provided informed the 
veteran that additional information or evidence was needed to 
support his claim and asked him to send the information or 
evidence to the RO.  In addition, when read as a whole, the 
VCAA letter, rating decision, Statement of the Case and 
Supplemental Statement of the Case give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim, or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran also was provided the text of the relevant 
regulation implementing the VCAA and told it was his 
responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  Thus, the Board considers the 
VCAA notice requirements met, and any error as to the timing 
of the notice to be harmless.  VA has, therefore, complied 
with the VCAA notice requirements.  

With respect to VA's duty to assist, VA treatment records 
from May 2003 through June 2004 are in the record.  As for 
private treatment records, the veteran did not identify any 
private medical treatment for his low back condition.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2005).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
June 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's low back condition since he was last examined.  The 
veteran has not reported receiving any recent treatment 
(other than at VA, which records were obtained), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was initially granted service connection by 
rating decision dated in September 1978 and assigned a 10 
percent evaluation.  In a January 1995 rating decision, the 
veteran's evaluation was increased to 20 percent.  By a March 
1997 rating decision, the veteran was granted an increased 
disability rating to 40 percent.  In the July 2003 rating 
decision, which is presently on appeal, the RO 
recharacterized the veteran's low back disability to include 
degenerative disc disease, which was diagnosed at the June 
2003 VA examination.  The 40 percent evaluation was 
confirmed.  

The veteran contends that his low back disability should be 
rated higher than 40 percent disabling.  Specifically the 
veteran argued he should be rated separately for lumbosacral 
strain, limitation of motion and intervertebral disc 
syndrome.  He argued that each of these is a distinct 
condition and, therefore, combining them would not constitute 
pyramiding.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the report of the VA 
examination conducted in June 2003; and VA treatment records 
for May 2003 through June 2004.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

During the pendency of the veteran's claim, VA revised the 
criteria for diagnosing and evaluating diseases and injuries 
of the spine set forth in 38 C.F.R. § 4.71a.  Effective 
September 26, 2003, VA revised the rating criteria for spine 
disorders so that now they are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
addition, the diagnostic codes for spine disorders were 
changed from 5285 through 5295 to 5235 through 5243.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Prior to the revisions effective September 26, 2003, 
Diagnostic Code 5295 provided for a maximum evaluation of 40 
percent for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Criteria in effect prior to September 2003 also provided for 
a maximum 40 percent evaluation when limitation of motion was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The criteria for rating intervertebral disc syndrome in 
effect prior to September 2003 provided that preoperative or 
postoperative intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Thus, intervertebral disc syndrome evaluated on 
incapacitating episodes warranted a 40 percent rating when 
there were incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months; and a 60 percent rating when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The revised schedule 
does not provide for an evaluation higher than 60 percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2005).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The Board 
notes a technical correction was published reinserting the 
two notes to Diagnostic Code 5243 that was inadvertently 
omitted.  69 Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Initially, the Board must address the veteran's contention 
that he is entitled to separate ratings for each of his low 
back disabilities, specifically limitation of motion, 
lumbosacral strain and intervertebral disc disease.  The 
Board rejects the veteran's contention that separately rating 
the distinct diagnoses of his low back would not amount to 
pyramiding.

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  The general 
intent of the statutory scheme is that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptoms.  Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  

The veteran's symptoms consist of low back pain, limitation 
of motion, and paravertebral muscle spasms, but no atrophy, 
weakness or fatigue, as found on the June 2003 VA examination 
and reported in the VA treatment records.  There is no 
evidence indicating which symptoms are related to which of 
the claimed distinct conditions.  

In addition, limitation of motion is a common manifestation 
of intervertebral disc disease, see VAOPCPREC 36-97, as well 
as lumbosacral strain, see 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) (marked limitation of forward bending).  VA has 
also recognized that, in the case of spine disabilities, it 
would be rare for pain to not be present and that it is often 
the primary factor limiting motion.  See 68 Fed. Reg. 51443-
44 (Aug. 27, 2003).  Separate ratings are acceptable only 
when none of the symptomatology for any one of multiple 
conditions is duplicative of or overlapping with the 
symptomatology of another condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 
(2005) (evaluation of the same manifestation under different 
diagnoses is to be avoided).  

This is not true in the present case.  The symptoms of the 
veteran's low back conditions overlap to such an extent that 
it is practicably impossible to distinguish which symptoms 
are related to which condition.  Limitation of motion is a 
symptom of each disability as well as rated separately on its 
own.  However, even in rating limitation of motion, VA is 
required to consider pain and other symptoms that limit the 
veteran's functioning in rating a service-connected 
disability.  See 38 C.F.R. § 4.40 and 4.45; DeLuca v. Brown, 
supra.  In rating intervertebral disc syndrome, VA takes into 
consideration not only pain and limitation of motion but 
paravertebral muscle spasm, tenderness and scoliosis, which 
symptoms are also considered in rating lumbosacral strain.  
For this reason, the Board finds that to rate the veteran 
separately for limitation of motion, lumbosacral strain and 
intervertebral disc disease would constitute impermissible 
pyramiding under 38 C.F.R. § 4.14 (2005).  The veteran's 
symptoms of his low back conditions will, therefore, be 
evaluated as one low back disability.

The veteran underwent VA examination for his service-
connected low back disability in June 2003.  He reported to 
the examiner that he has pain constantly in his low back at a 
level of 6 or 7 out of 10, and that when he holds any heavy 
object (even his 5 month old granddaughter), his pain 
increases to a 10 within 5 minutes and he has to discontinue 
his task or relieve the burden.  He reported occasionally 
feeling tingling in the left lower extremity, which lasts 
only a few seconds, but denied any radiation of pain.  

Physical examination revealed the veteran's gait/station to 
be normal with good balance.  He was unable to toe walk 
secondary to increased pain, but he walked well on his heels.  
He was able to squat halfway down with complaints of lower 
back pain.  The examiner noted mild scoliosis with convexity 
possibly to the right side; no paraspinal tenderness over the 
lumbar spine, hips or sacroiliac joints; and no pelvic tilt.  
Range of motion of the lumbosacral spine was measured as 40 
degrees of flexion, 15 degrees of extension, 15 degrees of 
lateral flexion to the right, 20 degrees of lateral flexion 
to the left, and 35 degrees of rotation bilaterally.  There 
was found marked guarding of the muscles during the range of 
motion examination.  Deep tendon reflexes were 1+ 
symmetrically in all extremities, and sensory function was 
normal except for subjective complaints of mild dullness to 
pinprick on the left lower extremity throughout, which did 
not fit into any particular dermatomal pattern.  There was 
mild swelling of the left lower extremity, but the veteran 
related that to a recent fall where he bumped his leg.  

Functionally, the examiner found the veteran to be 
independent in the activities of daily living, transfers, and 
ambulation without use of any assistive devices.  He noted 
that the DeLuca provisions could not be clearly delineated; 
however, during acute exacerbations the veteran could have 
further limitations in range of motion and functional 
capacity.  He also noted that endurance appeared to be 
limited due to chronic pain, but there was no evidence or 
subjective complaints of weakness, incoordination or fatigue.  
Based upon his examination and review of previous x-rays of 
the lumbar spine, the examiner diagnosed the veteran to have 
lumbosacral spine disc disease and degenerative joint 
disease.

VA treatment records are also available for review.  X-rays 
taken in May 2003 showed spurring in the lumbar spine, and 
the veteran was sent for a consult to the Orthopedic Clinic.  
He was seen again for follow up in November 2003 with 
complaints of low back pain.  He was seen in January 2004 in 
the Orthopedic Clinic, but they did not address his back at 
that time.  The veteran was seen for a Neurosurgery consult 
in February 2004 and was referred to physical 
therapy/rehabilitation (PT) for his chronic back pain.  He 
was seen later in February 2004 by PT.

At the PT consult, the veteran reported pain at 6 out of 10 
that day, which had been up to 10 the previous week.  He 
stated that the pain radiates into the left hip and thigh 
area on the lateral aspect, but denied any tingling or 
numbness.  He denied any bladder or bowel dysfunction.  His 
gait and station were normal while walking, but he stated he 
could not walk on his toes or heels due to pain.  He was able 
to stand on the right lower extremity but stated he would not 
be able to stand on the left.  He did not have any difficulty 
donning or doffing shoes and socks or getting on and off the 
examination table.  Nor did he appear to be in any more 
aggravated pain.  Examination of the lumbosacral spine 
revealed basically the same findings as the June 2003 VA 
examination, with the exception that no measurement of 
flexion was taken due to veteran's reluctance to move around 
because of pain.  No atrophy of the muscles was noted.  It 
was noted that in spite of his complaints of pain at a level 
10, he did not use any assistive devices or wear a corset.  
Diagnosis was degenerative joint disease of the lumbosacral 
spine with chronic low back pain.  A CT scan of the 
lumbosacral spine was ordered, and he was referred to the 
Pain Clinic.

The veteran was seen in the Pain Clinic for consult in March 
2004.  He related that his pain had gotten worse over the 
previous year without any specific precipitating events.  He 
described his pain as intense, aching and heavy mostly from 
his lower back around the lumbar area with no clear radicular 
components.  He reported no specific aggravating or 
alleviating factors.  He reported only temporary relief from 
physical therapy, nonsteroidal antiinflamatories (NSAIDs), 
and different unrecalled pain medications.  He was unable to 
heel or toe walk due to pain from his left knee and lower 
back.  There was some limitation of motion secondary to 
discomfort.  Further inspection of the low back revealed 
severe paraspinal spasms in the lumbosacral area with 
positive trigger points in that area. There was no sacroiliac 
joint tenderness.  Straight leg raising test was negative.  
Neurological examination revealed no gross focal neurologic 
deficits.  The assessment was chronic lumbago and myofascial 
pain syndrome.  He was given a trigger point injection to the 
lumbar area with some pain relief.

A CT scan of the veteran's lumbar spine was also taken in 
March 2004.  It revealed multiple disc protrusions from the 
L2-L3 to the L5-S1 levels, spinal stenosis, thickening of the 
ligaments, and hypertrophic facet changes from the T12-L1 
through L5-S1 levels.  At a follow up visit to the Pain 
Clinic in April 2004, the CT scan results were reviewed, and 
the veteran was diagnosed to have lumbar herniated nucleus 
pulposus, degenerative disc disease, facet arthropathy, and 
myofascial pain syndrome.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating in excess of 40 percent.  Under the 
pre-September 2003 rating criteria, in order to get a higher 
disability rating, the evidence would have to establish that 
the veteran's low back disability was productive of 
unfavorable ankylosis (complete bony fixation) of the lumbar 
spine, or that the veteran had incapacitating episodes having 
a total duration of at least six weeks during the previous 12 
months, which it does not.  There is no evidence of a 
diagnosis of ankylosis of the lumbar spine.  As for 
incapacitating episodes, the veteran denied having any for at 
least a year or two at the July 2003 VA examination.  VA 
treatment records do not show treatment for any period of 
acute signs and symptoms during which a physician prescribed 
bed rest.  The only reference to bed rest was the veteran's 
own statement at the March 2004 Pain Clinic consult that he 
occasionally stays laying flat on his back in bed for several 
hours to get some relief.  That is insufficient to establish 
entitlement to a 60 percent disability rating for 
intervertebral disc disease based on incapacitating episodes.  

Under the current rating criteria, the evidence would have to 
establish ankylosis of either the thoracolumbar spine or of 
the entire spine in order for the veteran to be entitled to a 
disability rating in excess of 40 percent.  As previously 
discussed, the evidence does not show that the veteran has a 
diagnosis of ankylosis of the spine.  

Even considering the DeLuca factors is not helpful to the 
veteran because those factors were already considered in 
establishing the veteran's current 40 percent disability 
rating.   The Board acknowledges that the veteran has a 
serious low back disability.  He is basically, however, rated 
at the maximum provided by rating schedule without having 
ankylosis of at least the lumbar spine.  Without evidence of 
ankylosis of the spine or incapacitating episodes of a 
duration of six weeks or more, the veteran is simply not 
entitled to a higher disability rating under VA's rating 
schedule.

The Board notes that although the veteran is not entitled to 
separate ratings based on the orthopedic manifestations of 
his low back disability, he may be entitled to a separate 
rating for any neurologic manifestations if shown by the 
evidence.  The evidence shows that, at the VA examination in 
July 2003 and at the PT consult in February 2004, the veteran 
had subjective complaints of tingling in the left lower 
extremity and mild dullness to pinprick on the left lower 
extremity throughout (as compared to the right) but which did 
not fit into any particular dermatomal pattern.  In April 
2004 he complained of associated numbness in his toes.  The 
March 2004 CT scan report revealed some spinal stenosis with 
impingement on the nerve to the left at the L5-S1 level.  

The Board finds that, although there is some evidence of 
neurologic manifestations,  they do not rise to the level of 
mild incomplete paralysis of the sciatic nerve, warranting a 
10 percent disability rating under Diagnostic Code 8520.  The 
veteran has only complained of occasional tingling in the 
left lower extremity that lasts just a few seconds, and, 
except for one instance, he has denied any radiation of pain 
into the left lower extremity.  Despite these subjective 
reports and the CT scan's findings, the medical evidence 
continues to show no objective findings upon physical 
examination of any neurologic manifestations.  For that 
reason, the Board finds that the preponderance of the 
evidence is against finding that the veteran is entitled to a 
separate compensable rating for the neurologic manifestations 
of his service-connected low back disability.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's service-connected 
low back disability has resulted in any hospitalization or 
other such extensive treatment regimen.  Although the 
evidence shows that the veteran has been treated with 
physical therapy in the past without much help, it also shows 
that he has not been faithful in continuing his home exercise 
program in order to maintain the benefits of the physical 
therapy, which has thus resulted in his needing additional 
medical treatment.  

In addition, there is no contention or evidence of record 
showing that the veteran's service-connected low back 
disability interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  The evidence also shows that the 
veteran does not use any assistive devices or wear a corset.  
His symptoms consist of chronic low back pain with limitation 
of motion and paravertebral muscle spasms, and the rating 
schedule contemplates such impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The veteran is, therefore, not 
entitled to extraschedular consideration.

ORDER

Entitlement to an increased disability rating in excess of 40 
percent for service-connected chronic lumbar syndrome with 
degenerative disc disease and lumbar strain is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


